       Case 1:12-cv-00929-VSB-KNF Document 296 Filed 09/09/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
AMERICAN LECITHIN COMPANY,                                :                             9/9/2020
LIPOID GmbH, LIPOID LLC, and                              :
PHOSPHOLIPID GmbH,                                        :
                                                          :
                                    Plaintiffs,           :
                                                          :
                      - against -                         :       12-CV-929 (VSB)
                                                          :
CARSTEN MATTHIAS REBMANN,                                 :            ORDER
                                                          :
                                    Defendant and :
                                    Third-Party           :
                                    Plaintiff,            :
                                                          :
                      - against –                         :
                                                          :
HERBERT REBMANN, LIPOID STIFTUNG, :
LIPOID BETEILGUNGS GmbH, LIPOID                           :
VERWALTUNGS AG, LIPOID                                    :
GRUNDSTUECKS GmbH, and                                    :
PHOSPHOLIPID FORSCHUNGSZENTRUM :
e.V.,                                                     :
                                                          :
                                    Third-Party           :
                                    Defendants.           :
                                                          :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        The parties in this matter were directed to appear before me for a telephonic post-

discovery conference on September 3, 2020 at 11:00 a.m. The conference did not proceed as

scheduled. It is hereby:

        ORDERED the parties are directed to appear for a rescheduled telephonic post-discovery

conference on September 11, 2020, at 2:00 p.m. The parties shall enter the conference by dialing

1-888-363-4749 and entering access code 2682448.
     Case 1:12-cv-00929-VSB-KNF Document 296 Filed 09/09/20 Page 2 of 2




SO ORDERED.

Dated: September 9, 2020
       New York, New York

                                        ______________________
                                        Vernon S. Broderick
                                        United States District Judge
